     Case 2:17-cr-00126 Document 50 Filed 05/19/21 Page 1 of 2 PageID #: 177



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NOS. 2:17-00126

ROBERT LEE BREWER

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion requesting

early release from his term of supervised release.                   (ECF No. 49).

The court has considered defendant’s background, his performance

while on supervised release, and the recommendation of the United

States Probation Office.        The court is of the opinion that this

is an appropriate case for early termination of supervised

release.

       Based on the foregoing, defendant’s motion is GRANTED.                 It

is therefore ORDERED that defendant be released from his term of

supervised release effective immediately.

       The Clerk is directed to send a copy of this Order to

counsel of record, to the United States Marshal for the Southern

District of West Virginia, and to the Probation Office of this

court.

       IT IS SO ORDERED this 19th day of May, 2021.

                                     ENTER:


                                      David A. Faber
                                      Senior United States District Judge
Case 2:17-cr-00126 Document 50 Filed 05/19/21 Page 2 of 2 PageID #: 178
